 



Exhibit 10.12
 
EMPLOYMENT SECURITY AGREEMENT
     THIS EMPLOYMENT SECURITY AGREEMENT (the “Agreement”) is entered into this
                     day of                     , 200___, between Consolidated
Communications Holdings, Inc., a Delaware corporation (the “Company”),
and                                        (“Employee”).
     Employee is employed by the Company or one of its wholly-owned subsidiaries
(referred to collectively as the “Company”) and the Company desires to provide
certain security to Employee in connection with any potential change in control
of the Company. Accordingly, the Company and Employee, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
hereby agree as follows:

1.   Payments and Benefits Upon a Change in Control. If within two (2) years
after a Change in Control (as defined below), (i) the Company shall terminate
Employee’s employment with the Company without Cause (as defined below), or
(ii) Employee shall voluntarily terminate such employment with Good Reason (as
defined below), the Company shall provide the benefits and, within thirty
(30) days of Employee’s Employment Termination (as defined below), make the
payments, described below.

  (a)   Cash Payment. The Company shall make a lump sum cash payment to Employee
equal to [for Vice President-level employees, insert: “Employee’s annual base
salary” ] [for Director-level employees, insert: “one-half of Employee’s annual
base salary] at the rate in effect on the date of Employment Termination.    
(b)   Short-Year Bonus. The Company shall make a lump sum cash payment to
Employee equal to a pro rata portion (based on the date on which Employee’s
Employment Termination occurs) of the average of the annual amounts paid to
Employee under all annual cash-based incentive or bonus plans or arrangements of
the Company, with respect to the last three full fiscal years of Employee’s
participation in such plans or arrangements prior to Employment Termination. If
Employee’s number of full fiscal years of participation in any such plan or
arrangement is less than three, the average amount shall be calculated as the
average of the annual amounts paid to Employee over the number of full fiscal
years of Employee’s participation in the plan or arrangement.     (c)   Welfare
Benefit Plans. With respect to each Welfare Benefit Plan (as defined below), for
the period beginning on Employee’s Employment Termination and ending on the
earlier of (i) [for Vice President-level employees, insert: “one year” ] [for
Director-level employees, insert: “six months” ] following Employee’s Employment
Termination, or (ii) the date Employee becomes covered by a welfare benefit plan
or program maintained by an entity other than the Company which provides
coverage or benefits at least equal, in all respects, to such Welfare Benefit
Plan, Employee shall continue to participate in such Welfare Benefit Plan on the
same basis and at the same cost to Employee as was the case immediately prior to
the Change in Control, or, if any benefit or coverage cannot be provided under a
Welfare Benefit Plan because of applicable law or contractual provisions,

-1-



--------------------------------------------------------------------------------



 



      Employee shall be provided with substantially similar benefits and
coverage for such period. Immediately following the expiration of the
continuation period required by the preceding sentence, Employee shall be
entitled to continued group health benefit plan coverage (so-called “COBRA
coverage”) in accordance with Section 4980B of the Internal Revenue Code of
1986, as amended (the “Code”), it being intended that COBRA coverage shall be
consecutive to the benefits and coverage provided for in the preceding sentence.

  (d)   Salary to Date of Employment Termination. The Company shall pay to
Employee any unpaid salary or other compensation of any kind earned with respect
to any period prior to Employee’s Employment Termination and a lump sum cash
payment for accumulated but unused vacation earned through such Employment
Termination.

2.   Definitions. For purposes of this Agreement:

  (a)   “Cause” shall mean: (i) the conviction of, pleading guilty to, or
confessing or otherwise admitting to any felony or any act of fraud,
misappropriation or embezzlement; (ii) the act or omission by Employee involving
malfeasance or gross negligence in the performance of Employee’s duties and
responsibilities to the material detriment of the Company; or (iii) the breach
of any provision of any code of conduct adopted by the Company which applies to
the Company if the consequence to such violation for any Employee subject to
such code of conduct ordinarily would be a termination of his or her employment
by the Company.     (b)   (i) “Good Reason” shall exist if:

  a.   there is any reduction after the Change Effective Date (as defined below)
in Employee’s base salary and/or bonus opportunity without Employee’s express
written consent;     b.   there is any reduction after the Change Effective Date
in the scope, importance or prestige of Employee’s duties, responsibilities or
powers at the Company without Employee’s express written consent; or     c.  
the Company transfers Employee’s primary work site to a new primary work site
which is more than 30 miles (measured along a straight line) from Employee’s
then current primary work site unless such new primary work site is closer
(measured along a straight line) to Employee’s primary residence than Employee’s
then current primary work site.

  (ii)   Notwithstanding the foregoing, no such act or omission shall be treated
as “Good Reason” under this Agreement unless:

  a.   (1) within 90 days of such act, Employee delivers to the Director — Human
Resources a detailed, written statement of the basis for

-2-



--------------------------------------------------------------------------------



 



      Employee’s belief that such act or omission constitutes Good Reason,
(2) Employee gives the Company a thirty (30) day period after the delivery of
such statement to cure the basis for such belief and (3) Employee actually
submits his or her written resignation to the Director — Human Resources during
the sixty (60) day period which begins immediately after the end of such thirty
(30) day period; or     b.   the Company states in writing to Employee that
Employee has the right to treat any such act or omission as Good Reason under
this Agreement and Employee actually submits his or her written resignation to
the Director — Human Resources during the sixty (60) day period which starts on
date such statement is actually delivered to Employee.

  (c)   “Change in Control” shall mean a change in control of the Company of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the 1934 Act as in effect at
the time of such “change in control”, provided that such a change in control
shall be deemed to have occurred on the earliest to occur of any of the
following:

  (i)   any “person” (as that term is used in Sections 13(d) and 14(d)(2) of the
1934 Act), other than an “affiliate” (as that term is defined in Section 5 of
Article IV of the Company’s amended and restated certificate of incorporation)
of Richard A. Lumpkin, is or becomes the beneficial owner (as defined in
Rule 13d-3 under the 1934 Act) directly or indirectly, of securities
representing a majority of the combined voting power for election of directors
of the then outstanding securities of the Company or any successor to the
Company;     (ii)   during any period of two consecutive years or less,
individuals who at the beginning of such period constitute the Board cease, for
any reason, to constitute at least a majority of the Board, unless the election
or nomination for election of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period;     (iii)   the shareholders of the Company approve any
reorganization, merger, consolidation or share exchange as a result of which the
common stock of the Company shall be changed, converted or exchanged into or for
securities of another corporation (other than a merger with a wholly-owned
subsidiary of the Company) or any dissolution or liquidation of the Company or
any sale or the disposition of 50% or more of the assets or business of the
Company; or     (iv)   shareholders of the Company approve any reorganization,
merger, consolidation or share exchange unless (A) the persons who were the

-3-



--------------------------------------------------------------------------------



 



      beneficial owners of the outstanding shares of the common stock of the
Company immediately before the consummation of such transaction beneficially own
at least a majority of the outstanding shares of the common stock of the
successor or survivor corporation in such transaction immediately following the
consummation of such transaction and (B) the number of shares of the common
stock of such successor or survivor corporation beneficially owned by the
persons described in § 2(c)(iv)(A) immediately following the consummation of
such transaction is beneficially owned by each such person in substantially the
same proportion that each such person had beneficially owned shares of the
Company common stock immediately before the consummation of such transaction,
provided (C) the percentage described in § 2(c)(iv)(A) of the beneficially owned
shares of the successor or survivor corporation and the number described in §
2(c)(iv)(B) of the beneficially owned shares of the successor or survivor
corporation shall be determined exclusively by reference to the shares of the
successor or survivor corporation which result from the beneficial ownership of
shares of common stock of the Company by the persons described in § 2(c)(iv)(A)
immediately before the consummation of such transaction.

  (d)   “Change Effective Date” shall mean either the date which includes the
“closing” of the transaction which makes a Change in Control effective if the
Change in Control is made effective through a transaction which has a “closing”
or the date a Change in Control is reported in accordance with applicable law as
effective to the Securities and Exchange Commission if the Change in Control is
made effective other than through a transaction which has a “closing”.     (e)  
“Employment Termination” shall mean the effective date of: (i) Employee’s
voluntary termination of employment with the Company with Good Reason; or
(ii) the termination of Employee’s employment by the Company without Good Cause.
    (f)   “Welfare Benefit Plan” shall mean each welfare benefit plan maintained
or contributed to by the Company, including, but not limited to a plan that
provides health (including medical and dental), life, accident or disability
benefits or insurance, or similar coverage, in which Employee was participating
immediately prior to the date of the Change in Control.

3.   Payment Delayed in Certain Circumstances. Notwithstanding anything in this
Agreement to the contrary, if at Employee’s Employment Termination Employee is a
“Key Employee” as defined in Section 416(i) of the Internal Revenue Code
(without reference to paragraph 5 thereof), to the extent any amounts payable to
Employee pursuant to this Agreement are subject to Section 409A of the Internal
Revenue Code, payment of such amounts shall not be made until six months
following Employee’s Employment Termination.

-4-



--------------------------------------------------------------------------------



 



4.   Mitigation and Set-Off. Employee shall not be required to mitigate
Employee’s damages by seeking other employment or otherwise. Except as provided
in Section 1(c) of this Agreement, the Company’s obligations under this
Agreement shall not be reduced in any way by reason of any compensation or
benefits received (or foregone) by Employee from sources other than the Company
after Employee’s Employment Termination, or any amounts that might have been
received by Employee in other employment had Employee sought such other
employment. Employee’s entitlement to benefits and coverage under this Agreement
shall continue after, and shall not be affected by, Employee’s obtaining other
employment after his Employment Termination, provided that any such benefit or
coverage shall not be furnished if Employee expressly waives the specific
benefit or coverage by giving written notice of waiver to the Company.   5.  
Restrictive Covenants. While Employee is employed by the Company and for one
year following any Employment Termination, Employee shall not be associated,
directly or indirectly, as an employee, proprietor, stockholder, partner, agent,
representative, officer, or otherwise, with the operation of any business that
is competitive with any line of business of the Company for which Employee has
provided substantial services, in any geographic area in which such line of
business was active at the time of Employee’s Employment Termination, without
the prior written consent of the Company, which shall not unreasonably be
withheld.   6.   No Solicitation of Customers, Representatives, Agents or
Employees. Employee agrees that he shall not, while Employee is employed by the
Company and for one year following any Employment Termination, directly or
indirectly, in his individual capacity or otherwise, induce, cause, persuade, or
attempt to do any of the foregoing in order to cause, any customer,
representative, agent or employee of the Company to terminate such person’s
relationship with the Company or to violate the terms of any agreement between
said customer, representative, agent or employee and the Company.   7.  
Confidentiality. Employee acknowledges that preservation of a continuing
business relationship between the Company and its customers, representatives,
and employees is of critical importance to the continued business success of the
Company and that it is the active policy of the Company to guard as confidential
the identity of its customers, trade secrets, pricing policies, business
affairs, representatives and employees. In view of the foregoing, Employee
agrees that he shall not, while employed by the Company and thereafter, without
the prior written consent of the Company (which consent shall not be withheld
unreasonably), disclose to any person or entity any information concerning the
business of, or any customer, representative, agent or employee of, the Company
which was obtained by Employee in the course of his employment by the Company.
This section shall not be applicable if and to the extent Employee is required
to testify in a legislative, judicial or regulatory proceeding pursuant to an
order of Congress, any state or local legislature, a judge, or an administrative
law judge.   8.   Assignment; Successors. This Agreement may not be assigned by
the Company without the written consent of Employee but the obligations of the
Company under this Agreement shall be the binding legal obligations of any
successor to the Company by

-5-



--------------------------------------------------------------------------------



 



    merger, consolidation or otherwise, and in the event of any business
combination or transaction that results in the transfer or substantially all of
the assets or business of the Company, the Company will cause the transferee to
assume the obligations of the Company under this Agreement. This Agreement may
not be assigned by Employee during Employee’s life, and upon Employee’s death
will inure to the benefit of Employee’s heirs, legatees and legal
representatives of Employee’s estate.   9.   Withholding. The Company may
withhold from any payment that it is required to make under this Agreement
amounts sufficient to satisfy applicable withholding requirements under any
federal, state or local law.   10.   Amendment or Termination. This Agreement
may be amended or terminated at any time by written agreement between the
Company and Employee.   11.   Financing. Cash and benefit payments under this
Agreement shall constitute general obligations of the Company. Employee shall
have only an unsecured right to payment thereof out of the general assets of the
Company. Notwithstanding the foregoing, the Company may, by agreement with one
or more trustees to be selected by the Company, create a trust on such terms as
the Company shall determine to make payments to Employee in accordance with the
terms of this Agreement.   12.   Interpretation. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Illinois, without regard to the conflict of law principles thereof.
  13.   Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.   14.   Other Agreements. This Agreement
supersedes and cancels any prior written or oral agreements and understandings
relating to the terms of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first written above.

             
Consolidated Communications Holdings, Inc.
 
 
           
By:
           
 
 
 
       
 
           
Its:
          Employee
 
 
 
       

-6-